Title: John Paul Jones to the Commissioners, 2 August 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Passy, Sunday Morning Augt. 2d 1778
     
     Captain Jones begs the Commissioners to oblige him with Copies of the following letters—or with the liberty of taking Copies of Monseigneur De Sartines letter to the Commissioners respecting Captain Jones, of their Answer to that letter, of the Commissioners letter to Lieutenant Simpson in consequence of Captain Jones’ proposition in his favor, and of the paper dated the 4th of July—which being a memorandum of what Captain Jones had to communicate in conversation, he made out but one Copy.
    